


May 22, 2012
 
Jim Judson
 
Dear Jim:
In connection with your resignation from Extreme Networks, Inc. effective June
29, 2012 (“Resignation Date”), we are confirming our agreement that you will
continue to provide consulting, as needed, to the Company at a rate of $175.00
per hour for a minimum of two months after the Resignation Date. Either you or
the Company may elect to terminate the consulting relationship beyond the two
month period at any time with 5 days prior written notice to the other party.
We want to again thank you for your services as Interim Chief Financial Officer
and for the contributions you made to Extreme Networks.


Sincerely,
 
EXTREME NETWORKS INC.
/s/ Diane Honda
Diane Honda
Vice President, General Counsel & Secretary





 
I agree to provide consulting to Extreme Networks, Inc. on the terms set forth
in above.
 
 
 
 
 
 
/s/ James T. Judson
 
 
  
5/22/2012
Jim Judson
 
 
  
Date







